Judgment unanimously affirmed. Memorandum: Defendant failed to object to the statements of an unidentified police officer at sentencing and thereby failed to preserve the issue for review (see, CPL 470.05 [2]; People v Castro, 70 NY2d 943). In any event the information the officer related to the court was included in the presentence investigation report which the court had reviewed prior to sentencing. On this record, the court’s sentence was not excessive. (Appeal from judgment of Cayuga County Court, Contiguglia, J.—criminal possession of controlled substance, fourth degree.) Present—Dillon, P. J., Callahan, Green, Balio and Lowery, JJ.